Citation Nr: 0430279	
Decision Date: 11/15/04    Archive Date: 11/29/04

DOCKET NO.  04-08 574	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from March 1964 to April 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from March 2003 and August 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manchester, New Hampshire, which denied the 
veteran's claims of entitlement to service connection for a 
skin disorder, bilateral hearing loss, and tinnitus.

Unfortunately, further development is required in this appeal 
before actually deciding the claims of entitlement to service 
connection for a skin disorder and bilateral hearing loss.  
So, for the reasons explained below, these claims are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.

The Board, however, will decide the claim for tinnitus.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim of entitlement to service connection 
for tinnitus and apprised of whose responsibility-his or 
VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed tinnitus during or as a 
result of his service in the military.




CONCLUSION OF LAW

The veteran's tinnitus was not incurred or aggravated during 
his active military service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting him will aid in substantiating his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete his claim.  The August 2003 rating 
decision appealed and the January 2004 statement of the case, 
as well as a June 2003 letter to the veteran, notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process his claim of entitlement to 
service connection for tinnitus.  And the June 2003 letter, 
in particular, apprised him of the type of information and 
evidence needed from him to support his claim, what he could 
do to help in this regard, and what VA had done and would do 
in obtaining supporting evidence.  See, e.g., 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  This 
type of notice is what is specifically contemplated by 
the VCAA.  



Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, VA medical 
records, and private medical records have been obtained.  In 
addition, he was provided a VA examination and a hearing 
before the RO and the undersigned Veterans Law Judge (VLJ) of 
the Board.  Also, he was afforded several opportunities to 
submit additional evidence in support of his claim.  But he 
and his representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  So the Board finds that the duty to assist 
has been satisfied and the case is ready for appellate 
review.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The June 2003 letter apprising the veteran of the provisions 
of the VCAA was sent prior to adjudicating his claim in 
August 2003.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
(2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Manchester, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the June 2003 VCAA notice letter that 
was provided to the veteran does not contain the precise 
language specified by the Pelegrini II Court in its 
description of the "fourth element" of the VCAA 
notification requirement, the Board finds that he was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  And as indicated in VAOPGCPREC 7-
2004, VA need not use any magical language in conveying this 
message to him.  Moreover, in another recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini I, which is similar to the language in Pelegrini 
II, stating that VA must request all relevant evidence in the 
claimant's possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini I that sections 5103(a) and 3.159(b)(1) require 
VA to include such a request as part of the notice provided 
to a claimant under those provisions is obiter dictum and is 
not binding on VA).  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of June 2003, the veteran was 
requested to respond within 30 days, but was informed that he 
had up to one year to submit evidence.  And it has been more 
than one year since the June 2003 letter.  Nonetheless, 
38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision, which 
is similar to the 30-day notice alluded to above, was invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Service connection also is permissible 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain conditions, which are chronic, per se, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  And tinnitus is not one of these 
specified conditions.

If there is no evidence of a chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent medical evidence of record consists of the 
veteran's service medical records, private medical records, 
and a VA examination report, as well as transcripts of his 
testimony before the RO and the undersigned VLJ.



The veteran's March 1964 Report of Medical History indicates 
that he denied experiencing running ears or ear trouble.  The 
contemporaneous Report of Medical Examination for enlistment 
states that clinical evaluation of his ear canals and 
eardrums was normal.  The veteran's service in the military 
ended in April 1968.

A February 1993 letter from Ear, Nose, and Throat (ENT) 
Specialists states that the veteran reported a history of 
acoustic trauma and noise exposure during his military 
service.  He also reported that he occasionally required ear 
protection while working.  He denied experiencing tinnitus.

An October 2002 letter from Ear, Nose, and Throat Specialists 
indicates that the veteran was exposed to loud noise levels 
during the day, requiring adjustment to his hearing aids.

In February 2003, the veteran was afforded a VA examination 
in connection with his claim.  According to the report from 
the audiological examination, he said that he had hearing 
loss after being exposed to an explosion while in the 
military, and that he was also exposed to weapons fire while 
in service.  He also reported that he worked in production 
and with machinery since his service, with periodic use of 
ear protection.  He stated that he only had tinnitus 
intermittently, after being exposed to loud sounds.  The VA 
examiner found that his hearing loss was not related to his 
service.

A May 2003 letter from Audiology and Hearing Instruments of 
New Hampshire, Inc., states that the veteran reported the 
presence of intermittent tinnitus.

The veteran testified at a hearing before the RO in December 
2003.  According to the transcript, he related a history of 
noise exposure during service, including on a firing range 
where a rocket launcher accidentally went off; while working 
on an amphibious tractor in Vietnam; and gunfire.  He stated 
that his ears started ringing shortly after these 
experiences, and that he had tinnitus on and off since then, 
usually when he was exposed to loud noises.

During his videoconference hearing before the undersigned 
VLJ, in July 2004, the veteran testified that he had tinnitus 
on and off for about 20 years.

A February 2004 VA medical record states that the veteran 
complained of tinnitus only following loud noise exposure.

There is no persuasive medical nexus evidence of record 
indicating the veteran's tinnitus, even assuming he has it, 
is the result of his service in the military.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Although he 
likely had noise exposure during service, the medical 
evidence of record is entirely negative for complaints of 
tinnitus during his service.  Furthermore, his service 
medical records are entirely unremarkable for evidence of any 
additional complaints or treatment for tinnitus while on 
active duty, and even his separation examination was normal.  
See 38 C.F.R. § 3.303(a) (service connection requires that 
the facts "affirmatively [show] inception or aggravation . . 
. .").  And there is no objective medical evidence of 
continuity of symptomatology during the intervening years 
after his discharge from service and the initial diagnosis.  
Rather, according to his testimony, this condition was first 
manifested after his service ended in April 1968; he related 
that he first began to have tinnitus in 1984, nearly 16 years 
after the fact.  See Savage, supra (requiring medical 
evidence of chronicity and continuity of symptomatology).   
Moreover, his tinnitus is acute and intermittent based on the 
noise levels of his environment.  See 38 C.F.R. § 3.303(b) 
(isolated findings are insufficient to establish chronicity).  
More significantly, none of his post-service treatment 
records contain a medical opinion indicating his tinnitus is 
a consequence of his service in the military.  See Mercado-
Martinez v. West, 11 Vet. App. 415, 419 (1998) ("In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  



The only evidence relating a diagnosis of tinnitus to his 
service comes from the veteran, himself.  And as a layman, he 
simply does not have the necessary medical training and/or 
expertise to determine the cause of this condition.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See, too, Savage v. Gober 10 Vet. App. at 495-498, indicating 
that, even in situations of continuity of symptomatology 
after service, there still must be medical evidence relating 
the current conditions at issue to that symptomatology.  Id.  
Because of this, the veteran's allegations, alone, have no 
probative value without medical evidence substantiating them.  
So the preponderance of the evidence is against the claim, 
meaning the benefit-of-the-doubt rule does not apply.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Winsett v. West, 11 Vet. 
App. 420, 424 (1998).  Here, there is not, mostly evidence 
against the claim, so it must be denied.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for tinnitus is denied.


REMAND

As for his other claims at issue, the veteran testified at 
his December 2003 hearing before the RO and during his July 
2004 hearing before the undersigned VLJ that he was treated 
for a skin disorder shortly after service, in approximately 
1968, by physicians at the White River Junction, Vermont, VA 
Medical Center (VAMC).  At the December 2003 hearing, he 
indicated that the physician was from the White River 
Junction VAMC, but that he was treated at the Manchester, 
New Hampshire, VAMC.  But no such distinction was made at the 
more recent July 2004 Board hearing.

The veteran went on to note during his July 2004 Board 
hearing that he already has unsuccessfully attempted to 
obtain these VA treatment records - at least those at the 
VAMC in White River Junction, Vermont.  He said he was told 
that records this old are no longer maintained at that 
facility, but perhaps have been shipped somewhere else for 
storage.  The RO should make an attempt to obtain these 
records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
is deemed to have constructive knowledge of all VA records 
and such records are considered evidence of record at the 
time a decision is made).  See also VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually before the 
AOJ, may constitute clear and unmistakable error....").  

Aside from this, while the report of the veteran's February 
2003 VA examination provides an opinion concerning whether 
his hearing loss is etiologically related to his service in 
the military (the opinion says it is not), there is other 
conflicting medical evidence concluding otherwise.  On the 
one hand, the VA examination report associates his bilateral 
hearing loss with post-service occupational noise exposure in 
hazardous areas, whereas private medical records reflect that 
his hearing loss began during his military service and that 
he was required to wear ear protection at his place of 
employment, as it was a protected noise environment.  Of 
note, an audiologist, in May 2003, stated that the veteran's 
characteristics of hearing loss were consistent with that of 
exposure to high intensity noise, and he has consistently 
testified to such noise exposure in service 
(from a rocket launcher, amphibious tractor, and gunfire).

Furthermore, a private audiological evaluation in 1969, the 
year after service, showed some hearing loss.  Also, several 
private audiologists suggested the veteran's post-service 
noise exposure was actually excessive background noise, 
interfering with his hearing aids.



As such, an examination is needed to confirm the nature and 
extent of the veteran's bilateral hearing loss, and whether 
this condition is causally or etiologically related to his 
service in the military - as alleged.  See 38 U.S.C.A. 
§ 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative 
duty to obtain an examination of the claimant at VA health-
care facilities if the evidence of record does not contain 
adequate evidence to decide a claim).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims of 
entitlement to service connection for a 
skin disorder and bilateral hearing loss, 
and the evidence, if any, the RO will 
obtain for him.  Also advise him that he 
should submit any relevant evidence in 
his possession concerning these claims.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 
186-87(2002).  

2.  Obtain the complete records of the 
veteran's treatment in 1968 at the VAMCs 
in White River Junction, Vermont and 
Manchester, New Hampshire.



3.  Also schedule the veteran for another 
VA examination, including an audiogram 
and Maryland CNC speech recognition test, 
to determine the nature, severity, and 
etiology of any current bilateral hearing 
loss he may have.  And to facilitate 
making these determinations, have the 
examiner review the relevant evidence in 
the claims file, including a complete 
copy of this remand.  Conduct all 
diagnostic testing and evaluation needed 
to make these determinations.  
The examiner is then requested to 
indicate whether the veteran currently 
has a hearing loss sufficient to meet the 
requirements of 38 C.F.R. § 3.385.  If he 
does, the examiner should also indicate 
whether it is at least as likely as not 
that the veteran's bilateral hearing loss 
is causally or etiologically related to 
his service in the military, including 
especially any acoustic trauma that he 
reportedly was exposed to during service, 
taking into consideration his medical, 
occupational, and recreational history 
prior to and since his active service.  
The opinion by the designated examiner 
should consider the existing opinions of 
record, both for and against the claim, 
and if possible try to resolve this 
conflict.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If an opinion 
cannot be provided without resorting to 
pure speculation, please indicate this in 
the report.



4.  Then readjudicate the veteran's 
claims of entitlement to service 
connection for a skin disorder and 
bilateral hearing loss in light of any 
additional evidence obtained.  If the 
benefit sought on appeal is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them time to respond 
before returning the case to the Board 
for further appellate consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran has the right to submit additional evidence 
and/or argument concerning the claims that are being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



